     Case 3:20-cv-00003-DHB-BKE Document 11 Filed 04/20/20 Page 1 of 1


                                                                              U.S. OlSTRiC I
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                  A UGUSTA DIV.
                         SOUTHERN DISTRICT OF GEORGIA
                                     DUBLIN DIVISION                         20 APR 20 PH2:55

                                               *
JAYMES NIX, and KARLEE NIX,                                                 CLERK
                                               *                                SO
                                               •k
       Plaintiffs,
                                               •k

                                               ■k
              V.                                                 CV   320-003
                                               ■k


                                               ■k
ALDRIDGE PITE HAAN LLP, and
                                               •k
ALDRIDGE PITE LLP,
                                               •k

                                               •k
       Defendants.




                                         ORDER



       Before the Court is Plaintiffs Jaymes and Karlee Nix's notice

of   dismissal.        (Doc.   No.    10. )     Plaintiff    seeks     to   dismiss     only

Defendant Aldridge Pite Haan LLP,                   which has not answered or moved

for summary judgment.          Accordingly, dismissal is appropriate under

Federal Rule of Civil Procedure 41(a) (1) (A) (i) .

       IT    IS    THEREFORE    ORDERED        that    Plaintiffs'      claims       against

Defendant Aldridge Pite Haan LLP are DISMISSED WITHOUT PREJUDICE.

The Clerk is DIRECTED to TERMINATE                    Defendant Aldridge        Pite Haan

LLP as a party to this action.                Each party to this dismissal shall

bear   its   own costs     and fees.          All     other claims     asserted by the

remaining parties shall continue unaffected.

       ORDER ENTERED at Augusta,              Georgia,    this              day of April,

2020




                                                    UNITED STATED     DISTRICT       JUDGE
